Citation Nr: 0315223	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  02-01 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1964 to November 1967.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2000 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Winston-Salem, North Carolina.  In 
October 2002, the veteran appeared for a Travel Board hearing 
at the RO before the undersigned.  In January 2003, the Board 
arranged additional development.  The additional development 
has been completed, and that matter is addressed below.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for enhanced notice and assistance to claimants.  The 
duty to notify the veteran specifically includes that he must 
be notified what evidence, if any, he is responsible for 
submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, ___ F.3d 
___, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without having to obtain the 
appellant's waiver, which was contrary to 38 U.S.C.A. 
§ 7104(a).  The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) was invalid in that it provided 30 days to 
respond to notice, which was contrary to 38 U.S.C.A. 
§ 5103(b), which provides a claimant one year to submit 
evidence.





There is no indication that the veteran received notification 
of the VCAA and implementing regulations.  The evidence 
obtained pursuant to the Board's January 2003 request for 
additional development has not been considered in the first 
instance by the AOJ.  Under the U.S. Court of Appeals for 
Veterans Claims and Federal Circuit cases cited above, the 
Board has no recourse but to remand the case for correction 
of notice deficiencies and for initial AOJ consideration of 
additional evidence.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on his claim.  He should be 
specifically notified of what he needs to 
establish his claim, of what the evidence 
shows, and of his and VA's respective 
responsibilities in evidence development.  

2.  The RO should consider the additional 
evidence obtained by the Board.  The RO 
should also determine if any further 
assistance or notification to the veteran 
is required, including under the VCAA.  
If so, such should be accomplished.  The 
RO should then readjudicate the claim.  
If it remains denied, the RO should 
provide the veteran and his 
representative with an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for 


additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


